 
 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD

 
EXECUTIVE EMPLOYMENT AGREEMENT
 
I, HUI, Chin Tong Godfrey, agree to the terms and conditions of employment with
NCN Group Management Limited (“Company”) set forth in this Employment Agreement
(“Agreement”).  This Agreement supersedes all previous agreements, promises,
representations, understandings and negotiations between the parties, whether
written or oral, with respect to the subject matter hereof.
 
1.  Nature of Employment Relationship.  My employment with the Company commenced
on January 1st 2006 pursuant to an employment contract signed with the Company
(the “Prior Agreement”).  This Agreement supersedes the Prior Agreement and any
other pre-existing agreement, understanding or consensus between the parties in
relation to my employment with the Company, as of the date hereof.  My
employment under this Agreement shall commence as of July 1, 2007 and shall
continue for an indefinite period until terminated by either the Company or me
as provided in Section 5 of this Agreement, in which case I will be entitled to
the compensation specified in that Section.
 
2.  Nature of Duties.  I shall be the Company’s Chief Executive Officer
reporting to the Company’s Board of Directors (“the Board”).  I shall also be
the Chief Executive Officer of the Company’s ultimate parent company, Network CN
Inc.  (“the Parent Company”).  As such, I shall work exclusively for the
Company, the Parent Company, subsidiaries and affiliated companies (collectively
“the Group”) and shall have all of the customary powers and duties associated
with this position, including day-to-day operational control of the Company and
the Group.  I shall devote my full business time and effort to the performance
of my duties for the Company and the Group, which I shall perform faithfully and
to the best of my ability.  I shall be subject to the Company’s policies,
procedures and approval practices, as generally in effect from time-to-time.
 
3.  Place of Performance.  I shall be based in Hong Kong, except for required
travel on the Company’s business.
 
4.  Compensation and Related Matters.
 
(a)  Base Salary.  The Company shall pay me a base salary of HK$120,000 per
month.  My base salary shall be paid in conformity with the Company’s salary
payment practices generally applicable to Company executives.  I will be
eligible for pay increases as determined by the Board.
 
(b)  Bonuses and Long Term Incentive Compensation.  I will be eligible for bonus
compensation in an amount to be determined by the Board and the Board of the
Parent Company based on the Company’s and the Group’s achievement of financial
performance and other objectives established by the Board each year.  In
addition, I will be eligible for long-term incentive compensation, such as stock
grants or additional options to purchase shares of the Parent Company’s common
stock, on such terms as established by the Board and the Board of the Parent
Company.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       



1

--------------------------------------------------------------------------------


 
 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD

 
(c)  Stock Grant.  Upon the commencement of my employment under this Agreement,
I will be entitled to a stock grant (“Grant”) of 2,000,000 shares of the Parent
Company’s common stock; certain percentage of the Grant shall vest and become
exercisable according to the following table if I remain employed by the Company
and the Group through the vesting date.
 
Vesting date
Stock grant
December 31, 2007
200,000 shares of the Parent Company’s common stock
December 31, 2008
300,000 shares of the Parent Company’s common stock
December 31, 2009
400,000 shares of the Parent Company’s common stock
December 31, 2010
500,000 shares of the Parent Company’s common stock
December 31, 2011
600,000 shares of the Parent Company’s common stock

 
The Grant shall be subject to all terms of the Parent Company’s 2007 stock
option/stock issuance plan or any future stock option/stock issuance plan under
which it was issued.
 
(d)  Income Tax Reimbursement.  I shall receive a payment sufficient to cover
the Hong Kong personal income taxes resulting from my employment under this
Agreement.
 
(e)  Standard Benefits.  During my employment, I shall be entitled to
participate in all employee benefit plans and programs, including twenty-four
(24) working days of annual leave after serving every period of twelve (12)
months, to the same extent generally available to Company executives, in
accordance with the terms of those plans and programs.  The Company shall have
the right to terminate or change any such plan or program at any time.
 
(f)  Indemnification.  The Company shall extend to me the same indemnification
arrangements that are generally provided to directors or other similarly
situated Company employees, including after termination of my employment.
 
(g)  Expense Reimbursement.  I shall be entitled to receive prompt reimbursement
for all reasonable and customary travel and business expenses I incur in
connection with my employment, but I must incur and account for those expenses
in accordance with the policies and procedures established by the Company.
 
(h)  Sarbanes-Oxley Act Loan Prohibition.  To the extent that any Company
benefit, program, practice, arrangement or this Agreement would or might
otherwise result in my receipt of an illegal loan (“Loan”), the Company shall
use reasonable efforts to provide me with a substitute for the Loan that is
lawful and of at least equal value to me.  If this cannot be done, or if doing
so would be significantly more expensive to the Company than making the Loan,
the Company need not make the Loan to me or provide me a substitute for it.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

2

--------------------------------------------------------------------------------


 
 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD

 
5.  Termination.
 
(a)  Notice Period.  Either party has to provide a three-month advance notice in
writing to the other party for the termination of this employment contract.
 
(b)  Rights and Duties.  If my employment is terminated, I shall be entitled to
the amounts or benefits shown in the applicable row in the following table,
subject to the balance of this Section 5.  The Company and I shall have no
further obligations to each other, except the Company’s ongoing indemnification
obligation under Section 4(e), my confidentiality and other obligations to the
Company, and our mutual arbitration obligations under Section 8, or as set forth
in any agreement I subsequently enter into with the Company.
 
DISCHARGE FOR CAUSE
Payment or provision when due of (1) any unpaid base salary, expense
reimbursements, and vacation days accrued but not used prior to termination of
employment, and (2) other unpaid vested amounts or benefits under Company
compensation, incentive and benefit plans.
DISABILITY
Same as for “Discharge for Cause”, EXCEPT that I also shall be potentially
eligible for disability benefits under any Company-provided disability plan in
which I then participate, and I shall be entitled to accelerated vesting of all
stock grants I have been granted that, as of the date of such disability, remain
unexercised and unvested, to the extent permissible by law.
DISCHARGE OTHER THAN  FOR CAUSE OR DISABILITY
Same as for “Discharge for Cause”, EXCEPT that, in exchange for my execution of
a general release document in a form provided by and acceptable to the Company,
my base salary payments at my annual salary rate at the time, but not my
employment, shall (1) where there has been no Change In Control (as defined
below), continue for 48 months, or (2) where there has been a Change in Control
in the preceding one (1) year, continue for 60 months.  Such payments shall be
payable in one lump sum immediately upon the termination of employment.  In
addition, I shall be entitled to accelerated vesting of all stock grants, as of
the date of such termination Other Than for Cause, remain unexercised and
unvested, to the extent permissible by law.
RESIGNATION WITHOUT GOOD REASON
Same as for “Discharge for Cause”.
RESIGNATION WITH GOOD REASON
Same as for “Discharge Other Than for Cause or Disability”.
DEATH
Same as for “Disability,” EXCEPT that payments shall be made to the person or
entity prescribed by me or Company policies.

 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

3

--------------------------------------------------------------------------------


 
 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD

 
(c)  Change in Control.  “Change in Control” means (i) the acquisition of more
than 50% of the outstanding voting securities of the Company or the Parent
Company by an individual person or an entity or a group of individuals or
entities acting in concert, directly or indirectly, through one transaction or a
series of related transactions; (ii) a merger or consolidation of the Company or
the Parent Company with or into another entity after which the stockholders of
the Company or the Parent Company immediately prior to such transaction hold
less than 50% of the voting securities of the surviving entities; or (iii) a
sale of all or substantially all of the assets of the Company or the Parent
Company.
 
(d)  Discharge for Cause.  The Company may terminate my employment at any time
if it believes in good faith that it has Cause to terminate me.  “Cause” shall
include, but not be limited to:
 
(i)  my refusal to follow lawful directions or my material failure to perform my
duties (other than by reason of physical or mental illness, injury, or
condition), in either case, after I have been given notice of my default and a
reasonable opportunity to cure it;
 
(ii)  my failure to comply with any Company policy;
 
(iii)  my engaging in conduct that is or may be unlawful, or to the possible
detriment of the Company and its affiliates, and their predecessors and
successors, or my own reputation; or
 
(iv)  my seeking, exploring or accepting a position with another business
enterprise or venture without the Company’s written consent at any time before I
have resigned from the Company or been discharged.
 
If I am discharged for Cause, I will only receive the benefits to which I am
entitled under Section 5(b).
 
(e)  Termination for Disability.  The Company may terminate my employment on
account of Disability, or may transfer me to inactive employment status, which
shall have the same effect under this Agreement as a termination for
Disability.  “Disability” means a physical or mental illness, injury, or
condition that prevents me from performing substantially all of my duties under
this Agreement for at least 90 consecutive calendar days or for at least 120
calendar days, whether or not consecutive, in any 365 calendar day period, or is
likely to do so, as certified by a physician selected by the Company or its
Board of Directors.
 
(f)  Discharge Other Than for Cause or Disability.  The Company may terminate my
employment at any time for any reason, and without advance written notice, and I
will receive the same benefits as specified for “Discharge for Cause” in Section
5(b), above.  If I am terminated by the Company other than for Cause or for
Disability, I will receive the payments described for “Discharge Other Than For
Cause Or For Disability” in the chart in Section 5(b) only if I sign a general
release form furnished to me by the Company within 60 days after my employment
ends, and I do not thereafter properly revoke the release, if it provides for
revocation.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

4

--------------------------------------------------------------------------------


 
 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD

 
(g)  Resignation.  I may resign my employment with or without “Good Reason” at
any time.  If I provide notice, the Company may advance the effective date of my
resignation if it does not need the amount of notice I provide.  If I resign
without Good Reason, I will receive the same payments as a “Discharge for
Cause,” as described in the chart in Section 5(b).  If I resign with Good
Reason, I will receive the same payments as a “Discharge Other Than for Cause or
Disability,” described in the chart in Section 5(b), if I sign a general release
form furnished to me by the Company and I do not thereafter properly revoke the
release, if it provides for revocation.  “Good Reason” means that, without my
express written consent, one or more of the following events occurred after I
sign this Agreement:
 
(i)  Demotion.  My duties or responsibilities are substantially and adversely
diminished from those in effect immediately before the change in my position,
other than merely as a result of the Company ceasing to be a public company, a
change in my title, or my transfer to an affiliated company that assumes this
Agreement.
 
(ii)  Salary Reduction.  My annual base salary is reduced, other than as part of
across-the-board salary reductions affecting all executives of similar status
employed by the Company or any entity in control of the Company.
 
(iii)  Relocation.  My principal office is transferred to another location
outside Hong Kong or which is more than 60 highway miles from where my principal
office is located when I sign this Agreement, unless I agree in writing to a
relocation of a greater distance.
 
(iv)  Discontinuance of Compensation Plan Participation.  The Company or the
Parent Company fails to continue, or continue my participation in, any employee
benefit plan or compensation plan in which I participated immediately before the
event causing my resignation, which discontinuance is material to my total
compensation, unless an equitable substitute arrangement has been adopted or
made available on a basis not materially less favorable to me than the plan in
effect immediately before the event causing my resignation, whether as to the
benefits I receive or my level of participation relative to other participants.
 
(v)  Dilution or Restructuring of Shares.  Dilution or restructuring of the
equity or debenture capital of the Parent Company thereby causing a substantial
depreciation of the market price or monetary worth of the shares of the Parent
Company or otherwise substantially compromising the monetary value of the Grant.
 
(vi)  Defaults on the part of the Company.  The refusal or inability on the part
of the Company to provide Income Tax Reimbursement or Expense Reimbursement
under Section 4 hereof for income tax and expenses that were properly incurred
by me or to extend indemnification arrangement to me under Section 4.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

5

--------------------------------------------------------------------------------


 
 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD

 
However, an event that is or would constitute Good Reason shall cease to be Good
Reason if: (i) I do not terminate employment within 45 days after the event
occurs; (ii) before I terminate employment, the Company reverses the action or
cures the default that constitutes Good Reason within 10 days after I notify it
in writing that Good Reason exists; or (iii) I was a primary instigator of the
Good Reason event and the circumstances make it inappropriate for me to receive
Good Reason resignation benefits under this Agreement (e.g., I agree temporarily
to relinquish my position on the occurrence of a merger transaction I
negotiate).
 
(h)  Death.  If I die while employed under this Agreement, the payments required
by Section 5(b) in the event of my death shall be made.
 
(i)  Transfers to Affiliates or Successors.  My transfer to an affiliate or
successor of the Company shall not be deemed a termination of my employment
under this Agreement, unless the affiliate or successor refuses to assume this
Agreement, in which case I will receive the continued salary payments described
in Section 5(b) for “Discharge Other Than for Cause or Disability”, if I sign a
general release form provided to me by the Company and I do not thereafter
properly revoke the release, if it provides for revocation.
 
(j)  Offset.  Any amounts payable to me under this Section 5 shall first be
offset against any amounts I owe the Company at the time of termination.
 
6.  Confidentiality.  I acknowledge that I currently possess or will acquire
secret, confidential, or proprietary information or trade secrets concerning the
operations, future plans and business methods of the Company (“Confidential
Information”).
 
(a)  Promise Not to Disclose.  I promise never to use or disclose any
Confidential Information before it has become generally known within the
industry through no fault of my own.  I agree that this promise shall never
expire.
 
(b)  Promise Not to Solicit.  To prevent me from inevitably breaking this
promise, I further agree that, while this Agreement is in effect and for 6
months after its termination: (i) as to any customer or supplier of the Company
with whom I had dealings or about whom I acquired Confidential Information
during my employment, I will not solicit or attempt to solicit (or assist others
to solicit) the customer or supplier to do business with any person or entity
other than the Company; and (ii) I will not solicit or attempt to solicit (or
assist others to solicit) for employment any person who is, or within the
preceding 6 months was, an officer, manager, employee or consultant of the
Company.
 
(c)  Promise Not to Engage in Certain Employment.  I agree that, while this
Agreement is in effect and for 6 months after its termination, I will not accept
any employment or engage in any activity, without the written consent of the
Board, if the loyal and complete fulfillment of my duties in such employment
would inevitably require me to reveal or utilize Confidential Information, as
reasonably determined by the Board.
 
(d)  Return of Information.  When my employment with the Company ends, I will
promptly deliver to the Company, or, at its written instruction, will destroy,
all documents, data, drawings, manuals, letters, notes, reports, electronic
mail, recordings, and copies of such materials, of or pertaining to the Company
or any of its affiliated entities which are in my possession or control.  In
addition, during my employment with the Company, and thereafter, I agree to meet
with Company personnel as reasonably requested by the Board, and, based on
knowledge or insights I gained during my employment with the Company, answer any
question they may have related to the Company’s business and operations.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

6

--------------------------------------------------------------------------------


 
 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD

 
(e)  Intellectual Property.  Intellectual property (including such things as all
ideas, concepts, inventions, plans, developments, software, data,
configurations, materials (whether written or machine-readable), designs,
drawings, illustrations and photographs that may be protectable, in whole or in
part, under any patent, copyright, trademark, trade secret, or other
intellectual property law), developed, created, conceived, made or reduced to
writing or practice during my employment with the Company, except intellectual
property that has no relation to the Company or any of its customers that I
developed purely on my own time and at my own expense, shall be the sole and
exclusive property of the Company, and I hereby assign all my rights, title and
interest in any such intellectual property to the Company.
 
(f)  Enforcement of this Section.  This Section shall survive the termination of
this Agreement for any reason.  I acknowledge that (i) my services are of a
special, unique and extraordinary character and it would be very difficult and
impossible to replace them, (ii) this Section’s terms are reasonable and
necessary to protect the Company’s legitimate interest, (iii) this Section’s
restrictions will not prevent me from earning or seeking a livelihood, (iv) this
Section’s restrictions shall apply wherever permitted by law, and (v) my
violation of any of this Section’s terms would irreparably harm the
Company.  Accordingly, I agree that, if I violate any of the provisions of this
Section, or the Confidentiality Agreement, the Company or any of its affiliated
entities shall be entitled to, in addition to other remedies available to it, an
injunction to be issued by any court of competent jurisdiction restraining me
from committing or continuing any such violation, without the need to prove the
inadequacy of money damages or post any bond or for any other undertaking.
 
7.  Notice.
 
(a)  To the Company.  I will send all communications to the Company in writing,
addressed as follows (or in any other manner the Company notifies me to use):
 
 
If Mailed:  NCN Group Management Limited

 
Attn:  Corporate Secretary

 
21st Floor, Chinachem Century Tower, 178 Gloucester Road Hong Kong

 
 
If Faxed:    NCN Group Management Limited

 
Attn:  Corporate Secretary

 
Fax:  (852)-22956977

 
Tel.:  (852)-28332186

 
(b)  To Me.  All communications from the Company to me relating to this
Agreement must be sent to me in writing at my Company office or in any other
manner I notify the Company to use.
 
(c)  Time Notice Deemed Given.  Notice shall be deemed to have been given when
delivered or, if earlier (1) when mailed by certified or registered mail, return
receipt requested, postage prepaid, or (2) faxed with confirmation of delivery,
in either case, addressed as required in this Section.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

7

--------------------------------------------------------------------------------


 
 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD

 
8.  Arbitration of Disputes.  If any legally actionable dispute arises which
cannot be resolved by mutual discussion between the Company and me, we each
agree to resolve that dispute by binding arbitration before an arbitrator
experienced in employment law.  Said arbitration will be conducted in accordance
with the rules applicable to employment disputes of Judicial Arbitration and
Mediation Services or such other arbitration service as we agree upon, and the
law of Hong Kong.  The Company will be responsible for paying any filing fee and
the fees and costs of the arbitrator, unless I initiate the claim, in which case
I will contribute an amount equal to the filing fee for a claim initiated in a
court of general jurisdiction in Hong Kong.  The Company and I agree that this
promise to arbitrate covers any disputes that the Company may have against me,
or that I may have against the Company and/or its related entities and/or their
owners, directors, officers and employees, arising out of or relating to this
Agreement, the employment relationship or termination of employment, including
any claims concerning the validity, interpretation, effect or violation of this
Agreement; discrimination, harassment or retaliation in violation of any
federal, state or local law; and any other aspect of my compensation, training,
or employment.  The Company and I further agree that arbitration as provided in
this Section shall be the exclusive and binding remedy for any such dispute and
will be used instead of any court action, which is hereby expressly waived,
except for any request by either of us for temporary or preliminary injunctive
relief pending arbitration in accordance with applicable law, or an
administrative claim with an administrative agency.  The Company and I also
agree that any such arbitration shall be conducted in Hong Kong, unless
otherwise mutually agreed.
 
9.  Golden Parachute Limitation.  I agree that my payments and benefits under
this Agreement, and all other contracts, arrangements or programs, shall not, in
the aggregate, exceed the maximum amount that may be paid to me without
triggering golden parachute penalties under Section 280G and related provisions
of the Internal Revenue Code, as determined in good faith by the Company’s
independent auditors.  If any benefits must be cut back to avoid triggering such
penalties, my benefits shall be cut back in the priority order designated by the
Company.  If an amount in excess of the limits set forth in this Section is paid
to me, I will repay the excess amount to the Company upon demand, with interest
at the rate provided for in Internal Revenue Code Section 124(b)(2)(B).  The
Company and I agree to cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties with respect to payments or benefits I receive.
 
10.  Amendment.  No provisions of this Agreement may be modified, waived, or
discharged except by a written document signed by me and a duly authorized
Company officer.  Thus, for example, promotions, commendations, and/or bonuses
shall not, by themselves, modify, amend, or extend this Agreement.  A waiver of
any conditions or provisions of this Agreement in a given instance shall not be
deemed a waiver of such conditions or provisions at any other time.
 
11.  Interpretation and Exclusive Forum.  The validity, interpretation,
construction, and performance of this Agreement shall be governed by the laws of
the Hong Kong (excluding any that mandate the use of another jurisdiction’s
laws).  Any arbitration (unless otherwise mutually agreed), litigation or
similar proceeding with respect to such matters only may be brought within Hong
Kong, and all parties to this Agreement submit to the jurisdiction of the courts
of law in Hong Kong.
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

8

--------------------------------------------------------------------------------


 
 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD

 
12.  Successors.  This Agreement shall be binding upon, and shall inure to the
benefit of, me and my estate, but I may not assign or pledge this Agreement or
any rights arising under it, except to the extent permitted under the terms of
the benefit plans in which I participate.  Without my consent, the Company may
assign this Agreement to any affiliate or successor that agrees in writing to be
bound by this Agreement, after which any reference to the “Company” in this
Agreement shall be deemed to be a reference to the affiliate or successor, and
the Company thereafter shall have no further primary, secondary or other
responsibilities or liabilities under this Agreement of any kind.
 
13.  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
14.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute the same instrument.
 
15.  Entire Agreement.  All oral or written agreements or representations,
express or implied, with respect to the subject matter of this Agreement are set
forth in this Agreement.
 
I ACKNOWLEDGE THAT ALL UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND ME
RELATING TO THE SUBJECTS COVERED IN THIS AGREEMENT ARE CONTAINED IN IT AND THAT
I HAVE ENTERED INTO THIS AGREEMENT VOLUNTARILY AND NOT IN RELIANCE ON ANY
PROMISES OR REPRESENTATIONS BY THE COMPANY OTHER THAN THOSE CONTAINED IN THIS
AGREEMENT ITSELF.
 
I FURTHER ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT, THAT I
UNDERSTAND ALL OF IT, AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
AGREEMENT WITH MY PRIVATE LEGAL COUNSEL AND HAVE AVAILED MYSELF OF THAT
OPPORTUNITY TO THE EXTENT I WISHED TO DO SO.  I UNDERSTAND THAT BY SIGNING THIS
AGREEMENT I AM GIVING UP MY RIGHT TO A JURY TRIAL.

 
 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       


9

--------------------------------------------------------------------------------


 
 [ex10_10.jpg]
 NCN GROUP MANAGEMENT LTD


             
Date: July 23, 2007
By:
/s/ HUI, Chin Tong Godfrey       HUI, Chin Tong Godfrey                  

 
 

 
NCN Group Management Limited
         
Date: July 23, 2007
By:
/s/ Daley Yu Luk MOK      
Daley Yu Luk MOK
             Its: Corporate Secretary for the Board of Directors  


 
 21/F, Chinachem Century Tower, 178 Gloucester Road, Wanchai, Hong Kong
Tel : 2833 2186                                            Fax : 2295
6977       

 
10

--------------------------------------------------------------------------------
